Case: 4:20-cv-00690-JAR Doc.#: 1 Filed: 05/26/20 Page: 1 of 5 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

YIELD NATION, LLC,
AND
BENJAMIN BUCKWALTER,

Plaintiffs,
Cause No.
VS.

ADAM CLARK and

AMANDA CLARK

202 Waterford Crystal Drive
O'Fallon, MO 63366

AND

KEVIN SCHWERS and
AMELIA SCHWERS
1711 SW Abilene Road
Ankeny, IA 50023

me ee ee ee ee ee ee Ne ee” ee ee ee

Defendants.
PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER

COMES NOW, Plaintiffs, YIELD NATION, LLC and BENJAMIN BUCKWALTER,
by and through counsel, Andrew H. Koor, pursuant to Rule 65(b) of the Federal Rules
of Civil Procedure, and respectfully moves the Court for the entry of a Temporary
Restraining Order Preventing the Defendants, and all persons acting on their behalf,
from making any statements regarding the Plaintiffs to any of the Plaintiffs’ current or
prospective customers or business associates, and for Plaintiffs’ Motion for a
Temporary Restraining Order, states to the Court the following:

Ts That Plaintiffs have instituted herein a Petitioner for Damages Slander.

2. That irreparable harm to the Plaintiffs, by the Defendants is immenent, in

that since May 1, 2020, out of anger and intention to harm, the Defendants have begun
Case: 4:20-cv-00690-JAR Doc.#: 1 Filed: 05/26/20 Page: 2 of 5 PagelD #: 2

contacting the customers of the Plaintiffs and did maliciously and in reckless disregard

for the truth make false statements about the Plaintiffs that include, but are not limited

to:

That the Defendant's claimed they owned Nutriplant:

That the Plaintiff, BENJAMIN BUCKWALTER, was fired from
Nutriplant in October of 2019;

That the Defendants claimed they worked for Yield Nation, LLC;
That the Plaintiff, BENJAMIN BUCKWALTER, was fired from Yield
Nation in October of 2019;

That the Plaintiff, BENJAMIN BUCKWALTER, is a scam artist;
That the Plaintiff, BENJAMIN BUCKWALTER,, is a drug addict;
That the Defendants have claimed they were the owners or
employees of Nutriplant and that they were investigating the
Plaintiffs for selling untested products that will hurt the customer
crops;

That the products the Plaintiffs sell are missing proprietary
ingredients that make the product actually work;

That Yield Nation, LLC, products do not offer the same benefits of
Nutriplant;

That the Plaintiffs’ product will clog up sprayers;

That the product the Plaintiffs provided them was the wrong
product and that it was harmful;

That the Plaintiffs’ products are untested;
Case: 4:20-cv-00690-JAR Doc.#: 1 Filed: 05/26/20 Page: 3 of 5 PagelD #: 3

oS. That the statements made by the Defendants to the Plaintiffs’ customers
are false.

4. Defendant's are aware that their statements to the Plaintiffs’ customers
are false.

5. That Defendants deliberately made their false accusation in an effort to

subject Plaintiffs to public ridicule, scorn, dishonor, and embarrassment in the business
community given that their accusations indicated that Plaintiffs engaged in selling a
counterfeit product, an action regarded as a dangerous, dishonest, and underhanded
business practice.

6. That the Defendants deliberately made their false statements in an effort
to cause Plaintiffs direct and substantial financial damage in that the obvious and
intended result of such accusations was the Plaintiffs’ loss of current and future
customers and a loss of reputation.

Ti That if the Court does not issue a Temporary Restraining Order herein,
the Plaintiffs’ will suffer irreparable harm to their business.

8. That the Defendants continue to contact the customers of the Plaintiffs
and maliciously and in reckless disregard for the truth make false statements about the
Plaintiffs.

9. That as a direct result of the Defendants’ false statements to the Plaintiff's
customers, the Plaintiffs have suffered damage to their reputation, the Plaintiffs have
lost customers and have been forced to refund customers in the amount of One
Hundred Thousand Dollars ($100,000.00) as of this filing.

10. That Plaintiffs have no adequate remedy at law.

11. That notice of the Petition for Damages Slander and Motion for

Temporary Injunction and Notice of Hearing on the Motion for Temporary Injunction has

3
Case: 4:20-cv-00690-JAR Doc.#: 1 Filed: 05/26/20 Page: 4 of 5 PagelD #: 4

been given to the Defendants, by regular and electronic mail simultaneously with the
filing of said Petition and Motion with the Court

12. That Plaintiffs request grant forthwith and with notice to Defendants, a

Temporary Restraining Order Preventing the Defendants, and all persons acting on

their behalf, from making any statements regarding the Plaintiffs to any of the Plaintiffs
current or prospective customers or business associates

WHEREFORE, Plaintiffs hereby requests the Court to issue a Temporary
Restraining Order against Defendants; attorney fees and Court costs incurred herein

and for any and all other relief this Court deems just and appropriate under the
circumstances.

Benjamin Buckwalter, Plaintiff

Benjamin Buckwalter, member
Yield Nation, LLC

STATE OF MISSOURI )
) ss.
COUNTY OF ST.CHARLES __ )

Benjamin Buckwalter, of lawful age, being duly sworn on his oath, states that he
is the Plaintiff named in the above and foregoing Motion for Temporary Injunction, that
he has read same and that the statements contained therein are true according to his
best knowledge and belief.

lo nee OE
Benjamin Buckwalter, Plaintiff

Subscribed and sworn to before me this iH day of May LAY , 2020

RN Pig, LINDA CAULFIELD
2S hoy 62 My Commission Expires
son SEAL & February 27, 2024
oe St. Charles County

Be FER” Commission #42456342 Notary Public

 
Case: 4:20-cv-00690-JAR Doc.#: 1 Filed: 05/26/20 Page: 5 of 5 PagelD #: 5

STATE OF MISSOURI ) :
)SS. On this If day of Mad , 2020,
COUNTY OF ST. CHARLES __ ) /

before me appeared Benjamin Buckwalter to me personally known, who, being by me
duly swom, did say that he is a member of Yield Nation, LLC, a Limited Liability
Company of the State of Missouri, and that said instrument was signed on behalf of
said Limited Liability Company and said Benjamin Buckwalter acknowledged said
instrument to be the free act and deed of said Limited Liability Company.

Ofer

Benjamin Buckwalter, member
Yield Nation, LLC

Subscribed and sworn to before me this | g day of May , 2020.
SApeY Pipe, LINDA CAULFIELD
OO: My Commission Expires UCU Ca puol KL

it February 27, 2024

oO
- . 't
“Bs. SEAL 2S 1, Charles County Notary Public
vf Fe Commission #1245642

 

SUDDARTH & KOOR, LLC
ANDREW H. KOOR, #35384
Attorney for Plaintiffs

755 West Terra Lane
O'Fallon, MO 63366

(636) 240-7644

(636) 240-4644 - facsimile
akoor@suddarthandkoor.com
